UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 16, 2014 ADGS ADVISORY, INC. (Exact name of registrant as specified in its charter) Commission file number 001-34274 Delaware 42-1743717 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Units 2611-13A, 26/F 113 Argyle Street, Mongkok Kowloon, Hong Kong, SAR N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (852) 2374-0002 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of September 16, 2014, the Board of Directors of ADGS Advisory, Inc. (the “Company”) has elected Amanda Anderson as a Director of the Company. As a result thereof, the Board of Directors now consists of five members. Amanda Anderson, age 20, attended the N.T. Heung Yee Kuk Yuen Long Secondary School from 2007 to 2012 in Hong Kong and graduated in 2012. Ms. Anderson does not have any family relationships with any of the Company’s directors or executive officers, or any person nominated or chosen by the Company to become a director or executive officer. Other than as disclosed in this Current Report on Form 8-K, there are no arrangements or understandings between Ms. Anderson and any other person pursuant to which she was selected as a director, and there have not been any past transactions, nor are there any currently proposed transactions, between the Company or any of its subsidiaries, on the one hand, and Ms. Anderson, on the other hand, that would require disclosure pursuant to Item 404(a) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADGS ADVISORY, INC. (Registrant) Dated: September 19, 2014 By: /s/ Li Lai Ying Li Lai Ying Chief Executive Officer 3
